The following is an examiner’s statement of reasons for allowance.  With regards to claim 2, the prior art does not disclose or  fairly teach the specific circuit configuration with emphasis on the shield layer being configured in such a manner as to be higher in electrical conductivity in the inner peripheral portion, than in the outer peripheral portion. 
  With regards to claims 3 and 7, the prior art does not disclose or  fairly teach the specific circuit configuration with emphasis on   the shield layer being configured in such a manner that adjacent ones of the plurality of metal wires in a circumferential direction of the coaxial cable are spaced apart from each other, and the spaced apart plurality of metal wires are joined with each other via the batch plating portion.
  With regards to claim 5, the prior art does not disclose or  fairly teach the specific circuit configuration with emphasis on the outer peripheral portion of the shield layer includes an intermetallic compound between the plurality of metal wires and the batch plating portion, and wherein each of the plurality of metal wires comprises a tensile strength of not lower than 200 MPa and not higher than 380 MPa, and an elongation of not lower than 7 percent and not higher than 20 percent. 
 With regards to claim 6, the prior art does not disclose or  fairly teach the specific circuit configuration with emphasis on a terminal member integrally provided to at least one end portion of the coaxial cable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 4, 2022
/K.E.G/Examiner, Art Unit 2843

/Stephen E. Jones/Primary Examiner, Art Unit 2843